DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 4-10, 12-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US. Pub. NO. 2015/0140982 A1) in view of Kotecha et al. (US. Pub. No. 2015/0365486 A1; hereinafter “Kotecha”) and L’Heureux et al. (US. Pub. No. 2015/0081382 A1; hereinafter “L’Heureux”)

Regarding claim 1, Postrel teaches a method for controlling message delivery corresponding to a near field communication (NFC) device, comprising:p
establishing, on a mobile computing device of a user, a rule-based session corresponding to a NFC device (see Postrel, fig. 2, 200, 202);
detecting, by the mobile computing device, that an application associated with the session is approved by the user based on a prior user approval (see Postrel, fig. 11, para. [0070-72,83]); and
responsive to detecting, by the session, a first condition meeting a first criterion corresponding to the rule-based session, limiting, with respect to communication between the NFC device and the mobile computing device, execution of the application on the mobile computing device in conformity with the first criterion (see Postrel, para. [0050], fig. 2A, 217, prioritize apps based on user profiles), wherein the first criterion includes a threshold distance to the NFC device (see Postrel, para. [0055]), wherein the limiting execution comprises preventing the application from transmitting a notification to the user (see Postrel, fig. 2A, 208, ignore beacon).
Postrel is silent to teaching that wherein the session is approved based on the prior user approval of a prior session with the NFC device where the user granted future permissions while creating the prior session. 
In the same field of endeavor Kotecha teaches a method wherein the session is approved based on the prior user approval of a prior session (See Kotecha, fig. 7, para. [0051-52]). 

The combination of Postrel and Kotecha is silent to teaching that wherein the prior user approval of a prior session with the NFC device where the user granted future permissions while creating the prior session. 
In the same field of endeavor, L’Heureux teaches a method wherein the prior user approval of a prior session with the NFC device where the user granted future permissions while creating the prior session (see L’Heureux, fig. 7, para. [0067]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Postrel and Kotecha with the teaching of L’Heureux in order to improve customer relationships and commerce transactions (see L’Heureux, para. [0002]). 

Regarding claim 2, the combination of Postrel, Kotecha and L’Heureux teaches the method of claim 1, further comprising:
determining that a second NFC device is not associated with a second session (see Postrel, fig. 2A, 206); and
limiting communication with the second NFC device in response to the determining (see Postrel, fig. 2A, 208, ignore beacon).

Regarding claim 4, the combination of Postrel, Kotecha and L’Heureux teaches the method of claim 1, wherein the limiting of execution comprises preventing the mobile computing device from displaying a message corresponding to the NEC device (see Postrel, fig. 2A, 208, ignore beacon).

claim 5, the combination of Postrel, Kotecha and L’Heureux teaches the method of claim 1, further comprising adjusting the criterion based upon interactions by a user of the mobile computing device (see Postrel, fig. 11).

Regarding claim 6, the combination of Postrel, Kotecha and L’Heureux teaches the method of claim 1, the criterion selected from a list, the list consisting of:
a time constraint; and an application specific constraint corresponding to an application associated with the NFC device (see Postrel, fig. 11).

Regarding claim 7, the combination of Postrel, Kotecha and L’Heureux teaches the method of claim 1, wherein the NFC device is a beacon (see Postrel, fig. 1, beacon 4). 

Regarding claim 8, the combination of Postrel, Kotecha and L’Heureux teaches the method of claim 1, further comprising determining that the application is not loaded on the mobile computing device; and in response to the determining that the application is not loaded, downloading the application onto the mobile computing device (see Kotecha, fig. 6, 640, 650). 

Regarding claim 9, Postrel teaches an apparatus for controlling message delivery corresponding to a near field communication (NC) device, comprising:
a processor; a computer-readable storage medium coupled to the processor; and instructions, stored on the computer-readable storage medium and executed on the processor, to perform a method (see Postrel, fig. 2, 2a), the method comprising:
establishing, on a mobile computing device of a user, a rule-based session with a NFC device (see Postrel, fig. 2, 200, 202);

responsive to detecting, by the session, a first condition meeting a first criterion corresponding to the rule-based session, limiting, with respect to communication between the NFC device and the mobile computing device, execution of the application on the mobile computing device in conformity with the first criterion (see Postrel, para. [0050], fig. 2A, 217, prioritize apps based on user profiles), wherein the first criterion includes a threshold distance to the NFC device (see Postrel, para. [0055]), wherein the limiting execution comprises preventing the application from transmitting a notification to the user (see Postrel, fig. 2A, 208, ignore beacon).
Postrel is silent to teaching that wherein the session is approved based on the prior user approval of a prior session with the NFC device where the user granted future permissions while creating the prior session. 
In the same field of endeavor Kotecha teaches a device wherein the session is approved based on the prior user approval of a prior session (See Kotecha, fig. 7, para. [0051-52]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Postrel with the teaching of Kotecha in order to improve beacons implementation in facilities and user experiences (see Kotecha, para. [0001-2]). 
The combination of Postrel and Kotecha is silent to teaching that wherein the prior user approval of a prior session with the NFC device where the user granted future permissions while creating the prior session. 
In the same field of endeavor, L’Heureux teaches a device wherein the prior user approval of a prior session with the NFC device where the user granted future permissions while creating the prior session (see L’Heureux, fig. 7, para. [0067]). 


Regarding claims 10, 12-14, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2, 3-5 and 7, respectively. 

Regarding claim 15, Postrel teaches a computer programming product for controlling message delivery corresponding to a near field communication (NFC) device, comprising a non-transitory computer-readable storage medium having program code embodied therewith (Postrel, fig. 1), the program code executable by a plurality pf processors to perform a method comprising;
establishing, on a mobile computing device of a user, a rule-based session with a NFC device (see Postrel, fig. 2, 200, 202);
detecting, by the session, that an application associated with the session is approved by the user based on a prior user approval (see Postrel, fig. 11, para. [0070-72,83]); and
responsive to detecting, by the session, a first condition meeting a first criterion corresponding to the rule-based session, limiting, with respect to communication between the NFC device and the mobile computing device, execution of the application on the mobile computing device in conformity with the first criterion (see Postrel, para. [0050], fig. 2A, 217, prioritize apps based on user profiles), wherein the first criterion includes a threshold distance to the NFC device (see Postrel, para. [0055]), wherein the limiting execution comprises preventing the application from transmitting a notification to the user (see Postrel, fig. 2A, 208, ignore beacon).

In the same field of endeavor Kotecha teaches a device wherein the session is approved based on the prior user approval of a prior session (See Kotecha, fig. 7, para. [0051-52]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Postrel with the teaching of Kotecha in order to improve beacons implementation in facilities and user experiences (see Kotecha, para. [0001-2]). 
The combination of Postrel and Kotecha is silent to teaching that wherein the prior user approval of a prior session with the NFC device where the user granted future permissions while creating the prior session. 
In the same field of endeavor, L’Heureux teaches a device wherein the prior user approval of a prior session with the NFC device where the user granted future permissions while creating the prior session (see L’Heureux, fig. 7, para. [0067]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Postrel and Kotecha with the teaching of L’Heureux in order to improve customer relationships and commerce transactions (see L’Heureux, para. [0002]). 

Regarding claims 16, 18-20, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2, 4, 5 and 7, respectively. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,888,340. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘304 teaches a more specific and narrower invention which reads on the broader invention of the instant application.

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
The applicant argues that Postrel’s ignore beacon 208 (fig. 2A) does not read on claimed “limiting execution of application by preventing the application from transmitting a notification to the user”. However, the examiner respectfully disagrees. 
Specifically, the examiner submits that Postrel teaches transmitting a notification to the user in step 210 as displaying a notification to users. Furthermore, Postrel teaches that the notification to the user in step 210 is prevented from being executed when beacons are ignored in step 208. Thus, Postrel teaches limiting execution of application (step 214) by ignoring beacon and preventing the application from transmitting a notification to the user by preventing step 210 when ignoring beacons. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/Primary Examiner, Art Unit 2648